United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-991
Issued: January 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 26, 2009 appellant filed a timely appeal from the September 16, 2008
decision of the Office of Workers’ Compensation Programs denying her request for merit
review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this
nonmerit decision. The last merit decision of record was the December 14, 2007 decision of the
Office denying appellant’s claim that she sustained a traumatic injury on February 2, 1998.
Because more than one year has elapsed between the last merit decision and the filing of this
appeal on February 26, 2009, the Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On September 26, 2005 appellant, then a 61-year-old window clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained an injury on February 2, 1998 when a
general purpose mail container cage door made of steel fell onto the back of her right hand. She
asserted that her trainer, six other coworkers and the station manager saw the bruise on her right
hand which was caused by the cage door impact.
In a November 22, 2005 decision, the Office denied her claim that she sustained a workrelated injury on February 2, 1998 on the grounds that her claim was untimely filed. It
determined that appellant’s claim was untimely because she did not file a claim within three
years of the claimed February 2, 1998 injury and did not give notice to her immediate supervisor
within 30 days.
After a hearing, an Office hearing representative issued an August 11, 2006 decision
remanding the case to the Office to request that Cindy Calloway, appellant’s immediate
supervisor at the time of the claimed injury, comment on whether appellant gave notice of her
alleged February 2, 1998 work injury within 30 days of February 2, 1998.
In an August 29, 2006 letter, Ms. Calloway stated that she did not recall or believe that
appellant reported to her that she sustained a February 2, 1998 accident at work. She added that
she had been a supervisor for over seven years and was well aware of the reporting procedures
for on-the-job injuries.
In a September 29, 2006 decision, the Office again denied appellant’s claim that she
sustained a work-related injury on February 2, 1998 on the grounds that her claim was untimely
filed. At an August 21, 2007 hearing before an Office hearing representative, appellant asserted
that she provided written notice of her claimed February 2, 1998 injury by late December 2000.
In a December 14, 2007 decision, the Office hearing representative affirmed the Office’s
September 29, 2006 decision.
In May 31, 2008 statements, appellant requested reconsideration of the Office’s denial of
her claim for a February 2, 1998 work injury. She argued that the record contained medical
reports and witness statements showing that she sustained a February 2, 1998 work injury and
asserted that a polygraph examination showed that she reported the injury in a timely manner.
Appellant detailed the medical treatment she underwent, including treatment for her right hand,
and discussed claims she filed with the Office for other claimed conditions. She asserted that
several supervisors committed wrongdoing in their dealings with her and discussed Equal
Employment Opportunity (EEO) claims she had filed. In a June 27, 2008 statement, appellant
provided additional discussion of the medical treatment of her upper extremity condition and the
Office’s handling of the various claims she filed.
Appellant submitted: copies of a traumatic injury claim for a February 2, 1998 injury
which she filed on September 15, 2005; a traumatic injury claim for a July 31, 2000 injury which
she filed on October 3, 2005; handwritten communications she made with an Office hearing
representative in February 2008; occupational disease claims she filed on April 28 and June 2,
2008; an employing establishment document detailing her pay information; a June 25, 2008 letter

2

from the employing establishment detailing her filing of a duplicate claim for a February 2, 1998
injury; an illegible prescription note; documents concerning a law suit she filed on June 20, 2008
in the California Superior Court against the County of Yolo; a request for affidavits in
connection with an EEO case; the findings of a July 27, 2002 electrocardiogram and an
August 3, 2000 medical report describing her upper extremity condition.
In a September 16, 2008 decision, the Office denied appellant’s request for further review
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5 The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record6 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a claim.7
ANALYSIS
The Office denied appellant’s claim that she sustained a right hand injury at work on
February 2, 1998 on the grounds that her claim was untimely filed. In support of her
reconsideration request, appellant generally argued in her May 31 and July 3, 2008 statements
that medical reports, witness statements and other documents already in the record showed that
she filed a claim for a February 2, 1998 injury in a timely manner. The advancement of this
argument would not require reopening of appellant’s case for further review of the merits of her
case because the Office already considered and rejected these arguments.8 Appellant alleged that
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

7

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

8

See supra note 6.

3

several supervisors committed wrongdoing in their dealings with her. This argument would not
require reopening of her claim for merit review because she did not explain how her assertions in
this regard related to the main issue of the present case, i.e., whether she filed a timely claim for
a February 2, 1998 injury.9
Appellant submitted copies of several traumatic injury and occupational disease claims
she filed with the Office, communications she made with an Office hearing representative,
documents from the employing establishment of an administrative nature, medical reports and
documents concerning EEO claims and a lawsuit filed in state court. Most of these documents
had previously been in the record and had already been considered by the Office. Moreover,
none of these records are directly relevant to the main issue of the present case. These
documents do not provide any support whatsoever for appellant’s claim that she filed a timely
claim for a February 2, 1998 work injury.
Appellant has not established that the Office improperly denied her request for further
review of the merits of its December 14, 2008 decision under section 8128(a) of the Act, because
the evidence and argument she submitted did not to show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

See supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the September 16, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

